            Case 5:20-cv-00173-TES Document 15 Filed 09/30/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION


MANDRIEZ RAMON SPIVEY,

           Petitioner,

v.                                                             CIVIL ACTION NO.
                                                                5:20‐cv‐00173‐TES
 UNITED STATES PROBATION
 DEPARTMENT,

           Respondent.


                                                ORDER



           Before the Court is Mandriez Ramon Spivey’s (“Spivey”) Motion to Appoint

 Counsel [Doc. 13]. On November 3, 2010, Spivey was sentenced in the Middle District of

 Georgia for possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§

 922(g)(1) and 924(a)(2).1 His sentence was originally for 85 months in the Bureau of

 Prisons followed by three years of supervised release.2 On October 19, 2018, his

 supervised release began.3 However, on October 22, 2018, Spivey admitted to using




 1Issuance of Summons, United States of America v. Mandriez Ramon Spivey, No. 5:10‐cr‐00017 (M.D.Ga.
 June 1, 2020), [Doc. 214].

 2   Id.

 3   Id.
           Case 5:20-cv-00173-TES Document 15 Filed 09/30/20 Page 2 of 3




ecstasy to deal with his psychological issues in violation of his parole.4 Spivey’s mental

health issues continued, and the Court has ordered his commitment to the custody of

the United States Attorney General for further psychiatric or psychological evaluation

more than once.5 Most recently, Spivey was placed in a Federal Medical Center in

Butner, North Carolina for evaluation and then transferred to the Butts County Jail in

April 2020.6 On May 4, 2020, the Court ordered Spivey’s release from custody and

instructed the U.S. Probation Office to supervise his release and participation in a

mental health treatment program.7

        Three days after his release from custody, Spivey nonetheless challenged his

being taken into custody for evaluation of his mental health under 28 U.S.C. § 2241. This




4Issuance of Summons, United States of America v. Mandriez Ramon Spivey, No. 5:10‐cr‐00017 (M.D.Ga. Oct.
23, 2018) [Doc. 150].

5Order of Commitment, United States of America v. Mandriez Ramon Spivey, No. 5:10‐cr‐00017 (M.D.Ga.
Oct. 30, 2018) [Doc. 161]; Order of Commitment, United States of America v. Mandriez Ramon Spivey, No.
5:10‐cr‐00017 (M.D.Ga. Mar. 20, 2019) [Doc. 176]; Order for Further Evaluation, United States of America v.
Mandriez Ramon Spivey, No. 5:10‐cr‐00017 (M.D.Ga. Sept. 27, 2019) [Doc. 189]; Order Granting Extension
of Time, United States of America v. Mandriez Ramon Spivey, No. 5:10‐cr‐00017 (M.D.Ga. Jan. 21, 2020) [Doc.
198].

6Order for Further Evaluation, United States of America v. Mandriez Ramon Spivey, No. 5:10‐cr‐00017
(M.D.Ga. Sept. 27, 2019) [Doc. 189]; Notice the Defendant is Back in the District, United States of America v.
Mandriez Ramon Spivey, No. 5:10‐cr‐00017 (M.D.Ga. Apr. 16, 2020) [Doc. 206];
https://www.bop.gov/inmateloc/, search for “Spivey, Mandriez,” Register Number 94155‐020, last
accessed June 2, 2020.

7Order Dismissing Petition for Revocation, United States of America v. Mandriez Ramon Spivey, No. 5:10‐cr‐
00017‐LAG (M.D.Ga. May 4, 2020) [Doc. 212]; Order Modifying the Conditions or Terms of Supervision,
United States of America v. Mandriez Ramon Spivey, No. 5:10‐cr‐00017‐LAG (M.D.Ga. May 5, 2020) [Doc.
213].



                                                      2
         Case 5:20-cv-00173-TES Document 15 Filed 09/30/20 Page 3 of 3




Court dismissed Spivey’s Petition for Habeas Corpus as moot because when he filed the

petition, he was no longer “in custody.” [Doc. 4]. Spivey now wishes to appeal that

dismissal order [Doc. 10]. In order to press his appeal, Spivey sought a certificate of

appealability, which the Court promptly denied. [Doc. 14]. Before the Court issued its

denial of his certificate of appealability, Spivey asked the Court to appoint him counsel.

[Doc. 13].

       Because this Court had already dismissed Spivey’s petition prior to his request

for counsel, there was no need to provide him counsel after the fact. Further, this Court

has denied Spivey’s certificate of appealability. Spivey may have an opportunity to

request appointment of counsel to represent him during his appeal if the Court of

Appeals decides to hear his case. However, this court cannot appoint counsel to

represent him in another court. For that reason, the Court DENIES Spivey’s Motion to

Appoint Counsel [Doc. 13].

       SO ORDERED, this 30th day of September, 2020.

                                          s/TILMAN E. SELF, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             3
